



Exhibit 10.1


AMBAC FINANCIAL GROUP, INC.
RESTRICTED STOCK UNIT AGREEMENT
FOR LONG-TERM INCENTIVE COMPENSATION AWARD
(Executive Officers with Employment Agreements)
Effective as of [Date], 2018 (the “Grant Date”), [Name] (the “Participant”) has
been granted a Full Value Award under the Ambac Financial Group, Inc. Incentive
Compensation Plan (the “Incentive Plan”) and in accordance with the Ambac
Financial Group, Inc. Long-Term Incentive Compensation Plan (the “LTIP”), which
is a subplan to the Incentive Plan, in the form of restricted stock units. In
addition to the terms and conditions of the Incentive Plan and the LTIP, the
Award shall be subject to the following terms and conditions (sometimes referred
to as this “Agreement”).
1.Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Incentive Plan
or the LTIP, as applicable.
2.    Grant of Restricted Stock Units. Subject to the terms of this Agreement,
the Incentive Plan and the LTIP, effective as of the Grant Date the Participant
is hereby granted [Number] restricted stock units (the “Restricted Stock
Units”). This Award contains the right to dividend equivalent units (“Dividend
Equivalent Units”) as described in Section 3. Each Restricted Stock Unit shall
become vested as described in Section 4 and each vested Restricted Stock Unit
shall be settled in accordance with Section 6.
3.    Dividend Equivalent Units. The Participant shall be entitled to Dividend
Equivalent Units in accordance with the following:
(a)
If a dividend with respect to shares of Common Stock is payable in cash, then,
as of the applicable dividend payment date, the Participant shall be credited
with that number of Dividend Equivalent Units equal to (i) the cash dividend
payable with respect to a share of Common Stock, multiplied by (ii) the number
of Restricted Stock Units outstanding (i.e., the number of Restricted Stock
Units granted hereunder less the number of such Restricted Stock Units that have
settled in accordance with Section 6 below) on the applicable dividend record
date plus the number of previously credited Dividend Equivalent Units with
respect to such Restricted Stock Units, if any, divided by (iii) the Fair Market
Value of a share of Common Stock on the dividend payment date.

If a dividend with respect to shares of Common Stock is payable in shares of
Common Stock, then, as of the dividend payment date, the Participant shall be
credited with that number of Dividend Equivalent Units equal to (i) the number
of shares of Common Stock distributed in the dividend with respect to a share of
Common Stock, multiplied by (ii) the number of Restricted Stock Units
outstanding on the applicable dividend record date plus the number of previously
credited Dividend Equivalent Units with respect to such Restricted Stock Units,
if any.
Dividend Equivalent Units shall be subject to the same vesting provisions as the
Restricted Stock Units to which they relate and shall be settled in accordance
with Section 6.


4.    Vesting and Forfeiture of Awards. All Restricted Stock Units and Dividend
Equivalent Units shall be unvested unless and until they become vested and
nonforfeitable in accordance with this Section 4. Subject to the Participant’s
continuing service as an employee of Ambac Financial Group, Inc. (“Ambac”), or
its subsidiaries, through the applicable vesting date, and the terms and
conditions of this Agreement, the Incentive Plan and the LTIP, the Restricted
Stock Units and associated Dividend Equivalent Units shall vest in three equal
annual installments on March 2, 2019, March 2, 2020 and March 2, 2021. Except as
provided in Section 5(a), if the Participant’s termination of employment with
Ambac and its subsidiaries (the “Termination Date”) occurs for any reason prior
to a vesting date, all Restricted Stock Units and associated Dividend Equivalent
Units which are not vested upon the Participant’s Termination Date shall
immediately expire and shall be forfeited and the Participant shall have no
further rights with respect to such Restricted Stock Units or associated
Dividend Equivalent Units.
5.    Termination of Employment.
(a)
Notwithstanding the provisions of Section 4, if the Participant’s Termination
Date occurs due to death, Disability (as defined in Section 5(b)), involuntary
termination by the Company other than for Cause (as defined in Section 5(b)), as
a result of the Company’s failure to extend the term of the Employment Agreement
between Ambac, AAC and the Participant, dated as of [DATE] (the “Employment
Agreement”), pursuant to Section 2 thereof, termination by the Participant for
Good Reason (as defined in Section 5(b)) or Retirement (as defined in Section
5(b)), all Restricted Stock Units and associated Dividend Equivalent Units shall
vest upon the Participant’s Termination Date.

(b)
For purposes of the Award evidenced by this Agreement, (i) the terms “Cause,”
“Disability” and “Good Reason” shall have the meanings specified in the
Employment Agreement, and (ii) the Participant’s Termination Date shall be
considered to occur on account of Retirement if the Participant’s Termination
Date occurs on or after the date on which the Participant has attained age 55
and such termination date does not occur for any other reason.



1

--------------------------------------------------------------------------------




6.    Settlement. Subject to the terms and conditions of this Agreement,
Restricted Stock Units and associated Dividend Equivalent Units that have become
vested in accordance with Sections 4 or 5 shall be settled as soon as
practicable. Settlement of the vested Restricted Stock Units and associated
Dividend Equivalent Units shall be made in the form of shares of Common Stock
with one share of Common Stock being issued in settlement of each Restricted
Stock Unit and associated Dividend Equivalent Unit (any fractional share being
rounded up to the next whole unit). Upon the settlement of any vested Restricted
Stock Units and Dividend Equivalent Units, such Restricted Stock Units and
Dividend Equivalent Units shall be cancelled.
7.    Withholding. All Awards and payments under this Agreement are subject to
withholding of all applicable taxes. Such withholding obligations shall be
satisfied through amounts that the Participant is otherwise to receive upon
settlement.
8.    Transferability. This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
9.    Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.
10.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Incentive Plan and
the LTIP. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.
11.    Adjustment of Award. In the event of a stock dividend, stock split,
reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Common Stock, the Committee shall, in order to preserve the benefits
or prevent the enlargement of benefits of this Award, and in the manner it
determines equitable in its sole discretion, (a) adjust the number and kind of
shares subject to this Award and (b) make any other adjustments that the
Committee determines to be equitable (which may include, without limitation, (i)
replacement of this Award with other Awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (ii) cancellation of this Award in return for cash payment of
the current value of this Award, determined as though this Award is fully vested
at the time of payment).
12.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, through Ambac’s stock compensation
administration system or when deposited in a United States Post Office, postage
prepaid, addressed, as appropriate, to the Company at its principal offices, to
the Participant at the Participant’s address as last known by the Company or, in
either case, such other address as one party may designate in writing to the
other.
13.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of New York and
applicable federal law.
14.    Amendments. The Board of Directors may, at any time, amend or terminate
the Incentive Plan, and the Board of Directors or the Committee may amend this
Agreement or the LTIP, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under this Agreement prior to the date
such amendment or termination is adopted by the Board of Directors or the
Committee, as the case may be.
15.    Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or claim to any benefit under the
Incentive Plan, the LTIP or this Agreement, unless such right or claim has
specifically accrued under the terms of the Incentive Plan and this Agreement.
16.    Severability. If a provision of this Agreement is held invalid by a court
of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
17.    Incentive Plan and LTIP Govern. The Award evidenced by this Agreement is
granted pursuant to the Incentive Plan, and the Restricted Stock Units, Dividend
Equivalent Units and this Agreement are in all respects governed by the
Incentive Plan (including the LTIP) and subject to all of the terms and
provisions thereof, whether such terms and provisions are incorporated in this
Agreement by reference or are expressly cited.
18.    Special Section 409A Rules. To the fullest extent possible, amounts and
other benefits payable under the Agreement are intended to comply with or be
exempt from the provisions of section 409A of the Code. This Agreement will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent; provided, however, that the Company does not
guarantee the tax treatment of the Award. Notwithstanding any other provision of
this Agreement to the contrary, if any payment or benefit hereunder is subject
to section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of the Participant’s termination of employment (or other
separation from service):
(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from



2

--------------------------------------------------------------------------------




service or termination of employment, such payment or benefit shall be delayed
until the first day of the seventh month following the Participant’s separation
from service; and
(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.









___________________________________
Michael Reilly
Chief Administrative Officer


3